 


110 HR 2540 IH: Honoring Existing Retirement Obligations for Every Servicemember Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2540 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Pomeroy (for himself and Mr. Hastings of Washington) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide for the treatment of period of service in uniformed services as continued employment for purposes of pension and retirement benefits for individuals who die during the period of service. 
 
 
1.Short titleThis Act may be cited as the Honoring Existing Retirement Obligations for Every Servicemember Act of 2007. 
2.Treatment of period of service in uniformed services as continued employment for purposes of pension and retirement benefits for individuals who die during the period of service 
(a)In generalChapter 43 of title 38, United States Code, is amended— 
(1)in section 4312(f)— 
(A)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (4); and 
(B)by adding at the end the following new paragraph: 
 
(4)In the case of a person referred to in subsection (a) who dies during the period of service in the uniformed services, a surviving relative of the person shall notify the employer referred to in that subsection of the person’s death as soon as possible after the death of the person. ; and 
(2)in section 4318, by adding at the end the following new subsection: 
 
(d)In the case of a person referred to in subsection (a) of section 4312 who dies during the period of service in the uniformed services, the employer referred to in that subsection shall, upon receipt of notice of the person’s death, for purposes of any benefit covered by this section, treat the person as not having incurred a break in service with the employer or employers maintaining the plan until the date of the person’s death. That person shall have the same rights under this section as a person reemployed under this chapter and that employer shall be liable under this section with respect to that person in the same manner the employer is liable to a person reemployed under this section. . 
(b)Effective dateThe amendments made by this Act shall apply with respect to a person who dies on or after January 1, 2007. 
 
